Citation Nr: 1524769	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  11-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of cold weather injury, to include frostbite of both feet and legs.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a heart disability, claimed as heart pacemaker.

4.  Entitlement to service connection for osteoarthritis, scoliosis and degenerative disc disease of the thoracolumbar spine (a back disability).

5.  Entitlement to service connection for left shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1944 to October 1945.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision (denying service connection for back and left shoulder disabilities) and February 2013 rating decision (denying service connection for residuals of cold weather injury, a neck disability, and a heart disability) by the Atlanta, Georgia Department of Veterans' Affairs (VA) Regional Office (RO).  In a written statement in August 2014 the Veteran withdrew his request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

[A separate Board decision addresses an appeal challenging the propriety of a termination of pension benefits payments (effective January 1, 2006 through the present) and the resulting creation of an overpayment of $33,288, as that determination was by a different AOJ (the Philadelphia, Pennsylvania VA Regional Office and Insurance Center).]


REMAND

Although the Board regrets the delay inherent with a remand, it finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.
Although the AOJ attempted to provide the Veteran with VA examinations and secure medical opinions with respect to the service connection claims on appeal (and even attempted to obtain a new medical opinion to resolve inadequacies in the original opinions obtained), the Board finds that the medical opinion evidence is inadequate for rating purposes, and that further development for adequate medical opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Most of the Veteran's service treatment records (STRs) were apparently destroyed by a 1973 fire at the National Personnel Records Center (NPRC).  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

The RO found that the Veteran had engaged in combat with the enemy during World War II (including as stated in the March 2014 statement of the case).  His service records are largely missing, but his separation document is of record and reflects that he served in "Company 'E', 333d Infantry" as a Rifleman with notation of "Battles and Campaigns" including "Central Europe Campaign" and "Rhineland Campaign."  (Although the Veteran's discharge document does not document decorations or citations, he attempted to submit a photograph of a Bronze Star he was awarded, although details of the circumstances of the award are not of record and the available copy of the photograph in the record (filed with Congressional correspondence under a date in November 2012) has been rendered essentially unviewable following scanning for electronic storage.)

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The record contains a September 2012 formal finding on the unavailability of the Veteran's complete STRs, but it is not entirely clear whether his service personnel records are similarly lost or remain available.  As this matter must be remanded for additional development for other reasons, the Board finds it reasonable to ascertain the availability of his service personnel records (and if available, to secure them for the record).  (The Veteran's representative appears to seek further research into documentation of the Veteran's combat service in an April 2015 written brief.)

Residuals of Cold Weather Injury

The Veteran contends that he suffers from cold weather injury residual disability of both feet and lower legs sustained during his military service.  He has specifically contended that he recalls suffering frostbite in both lower extremities in an incident when he stood for hours in cold and wet conditions at Fort Dix in New Jersey during the winter of 1945.  Some of his correspondence has suggested that he may have also been exposed to conditions consistent with cold injury (and sustained cold injury) during his participation in combat in Europe; he claims that he received a diagnosis of frostbite in New Jersey in 1945.

There are no available STRs documenting any pertinent injury to the Veteran's feet or lower extremities during his military service.  There is essentially no pertinent post-service evidence for several decades following the Veteran's service.

A September 2012 private medical report from Dr. Wilder notes that the Veteran experiences a burning-type sensation of the plantar aspect of both feet, in the forefoot area especially, also affecting his toes.  The Veteran "denies any history of trauma," but he explained that "the problem began in 1945 when he had some duty at Fort Dix when he was in the Army, which required him to be outside  a lot in the snow."  The Veteran described that "he had a cold injury as a result" and "has always had this sensation in his feet since then....."  The September 2012 private medical report presents Dr. Wilder's remarks indicating that the Veteran "appears to have some type of neuritis or neuropathy" and that it "is certainly a possibility" that such is related to cold injury suffered in 1945 but it "is impossible for me to know the cause of a condition that has been present for many years."  Dr. Wilder explains: "If I had seen him shortly after this exposure to cold occurred, I could perhaps know more information...."  He reiterates that "certainly there is a possibility that this is indeed the proximate cause of his condition."

The Veteran was afforded a VA fee-basis examination addressing his claimed cold injuries in January 2013; however, the Board finds the report of that examination inadequate for proper appellate review.  It presents confusing and contradictory indications regarding the findings.  In one section, the examiner wrote: "there is no diagnosis because there is no pathology to render a diagnosis."  However, the examiner followed this remark with the statement: "the diagnosis is already noted in the diagnosis section."  The referenced diagnosis section of the report form specifically instructs the examiner to "provide only diagnoses that pertain to cold injury(ies)," and the examiner responded to this request by listing three diagnoses:  "frostbit[e] of the feet" with a diagnosis date of "1944/45;"  "OA [osteoarthritis] of the feet (multiple jt)" with a diagnosis date of "1/7/13;"  and "osteopenia" with a date of diagnosis of "1/7/13."  The examiner later marked a box indicating that the claimed condition was unlikely caused by the claimed in-service injury, event or illness, with rationale stated as follows: "Based on the information collected the veteran suffers from a number of lower extremity issues however due to a lack of service records I am unable to determine if his leg and feet conditions are due to WWII combat injuries."  There are indications in the report suggesting that the examiner may have believed that the Veteran does not currently have a diagnosis consistent with residuals of cold injury, but this is not clearly stated and the report includes a list of diagnoses including frostbite, osteoarthritis, and osteopenia that are all included in a list said to specifically identify "only diagnoses that pertain to cold injury(ies)."  The report is not entirely clear as to whether the frostbite diagnosis is considered to have resolved in the past, but it is absolutely clear that the examiner found current diagnoses of osteoarthritis and osteopenia.  Thus, although it appears possible that the examiner may have misunderstood the report form in presenting this information, the report on its face indicates that the Veteran has at least two diagnoses found that "pertain to cold injury(ies)."  This cannot be reconciled with the same report's statement that "there is no diagnosis because there is no pathology to render a diagnosis."  Clarification is needed.

Furthermore, the January 2013 VA fee-basis examination report does not appear to clearly diagnose the "some type of neuritis or neuropathy" shown in the September 2012 private report from Dr. Wilder.  It is possible that the examiner's diagnosis of "frostbit[e]" was intended to contemplate a manner of neuritis or neuropathy, but it is not clear whether the VA fee-basis examiner considered the frostbite diagnosis to be currently present or merely a past reported event, and it is unclear whether the notation of frostbite contemplates neuritis or neuropathy.  To the extent that the September 2012 private report from Dr. Wilder finds that the Veteran has neuritis or neuropathy of the feet compatible with remote cold injury, the findings conflict with those on January 2013 VA fee-basis examination he does not have current cold injury-related pathology, and the conflict must be resolved.  

Moreover, the January 2013 VA fee-basis examiner marked a box to indicate that the Veteran's claimed disability was "less likely than not" incurred in or caused by the claimed in-service injury, but the rationale offered for this conclusion was "unable to determine if his leg and feet conditions are due to WWII combat injuries."  This rationale, that an opinion could not be provided, does not support the conclusion that a link between current disability and service was "less likely than not."  Further, if the statement of rationale is interpreted to be the examiner's intended etiology opinion (i.e., that a determination could not be made), it is not clear that the non-opinion was adequately formed.  Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Given the inconsistent indications from the examiner suggesting both that the Veteran has no current pathology of a nature that may be attributable to past cold injury and also suggesting that the Veteran does have "diagnoses that pertain to cold injury(ies)," the Board is unable to find that it is clear from the record that the inability to opine on the etiology of the Veteran's claimed residuals of cold injury has been adequately explained.  Although the examiner points to the absence of service records as the reason that an opinion cannot be provided, the examiner does not discuss the significance of the Veteran's decades of post-service history, does not discuss the September 2012 private medical report discussing the nature of the Veteran's claimed foot disabilities as involving neuritis or neuropathy compatible with remote cold injury, and does not explain what particular information believed to be contained in missing service records would, if provided, enable the examiner to provide an opinion.  For instance, it is unclear whether the examiner would have been able to provide an opinion on the matter if instructed to assume that the Veteran did suffer exposure to cold and the symptoms during his military service in the 1940s he has described.

Furthermore, the examiner does not make apparent the extent to which she may have considered the Veteran's testimony indicating a continuity of his experience of symptoms of the feet and lower legs since service. The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as onset in service and a continuity of symptomatology of cold injury residual symptoms such as pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, the January 2013 VA fee-basis examination report is inadequate for rating purposes, and further medical guidance must be sought on remand.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Heart Disability

The Veteran contends that his current diagnosed heart disabilities had original onset during his military service.  Unlike the other service connection claims on appeal, there is essentially no suggestion in the Veteran's contentions that the heart disability was caused by an incident during combat.  A report of a February 2014 informal RO telephone hearing with the Veteran and his family (filed in Virtual VA under a date in May 2015) shows that he alleges that he "had atrial fibrillation in service."  In October 2012 correspondence giving rise to the heart disability claim on appeal, the Veteran referred to his currently having "a heart pacemaker" amidst a broader discussion of combat service during which he recalls "injuries in my lower back, a ruptured right ear, a damaged left shoulder and neck and a broken nose" (with cold injury to feet also discussed).  His May 2013 correspondence indicated only that "I do have a pacemaker and it has been replaced one time."

There are no available STRs documenting any pertinent symptoms or heart problems during his military service.  There is essentially no pertinent post-service evidence for several decades following the Veteran's service.

The Veteran was afforded a VA fee-basis examination in January 2013 addressing his heart disability claim.  However, the Board is unable to find the January 2013 VA fee-basis examination report adequate for appellate review.  

The January 2013 VA fee-basis examination report shows diagnoses of supraventricular arrhythmia diagnosed "15 yrs ago," implanted cardiac pacemaker originally from "15 yrs ago," severe left and right atrial enlargement (with diagnosis date in January 2013), mild aortic valve regurgitation (with diagnosis date in January 2013), moderate left ventricular hypertrophy (with diagnosis date in January 2013), and aortic valve sclerosis (with diagnosis date in January 2013).  The report also shows that the Veteran reported symptoms of shortness of breath, dizziness, and fatigue that he stated had onset in 1944 and continued to the present.  The January 2013 VA fee-basis examiner marked a box to indicate that the claimed condition was unlikely caused by the claimed in-service injury, event or illness, with a rationale stated as follows: "Based on the information collected the veteran suffers from a number of cardiac issues however due to a lack of service records I am unable to determine if his conditions are due to WWII combat injuries/events."

The Board is unable to find the January 2013 VA fee-basis examination report adequate for appellate review in this case.  The January 2013 VA fee-basis examiner marked a box to indicate that the Veteran's claimed disability was "less likely than not" incurred in or caused by the claimed in-service injury, but the rationale offered for this conclusion merely states that the examiner was "unable to determine if his leg and feet conditions are due to WWII combat injuries."  This stated rationale, that an opinion could not be provided, does not support the conclusion that a link between current disability and service was "less likely than not."  Further, if the statement of rationale is interpreted to be the examiner's intended etiology opinion (expressing that a determination could not be made), it is not clear that the non-opinion was adequately formed.  Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner's rationale refers only to being "unable to determine if his conditions are due to WWII combat injuries."  As the Veteran's claim for service connection for heart disability does not arise from a theory relying upon combat injuries or events, but rather relies upon a general theory of incurrence in service, the scope of the consideration indicated by the examiner's statement appears inconsistent with the Veteran's actual claim.  The Veteran's theory of entitlement to service connection for a heart disability features his testimony that he experienced atrial fibrillation during service and has experienced symptoms such as shortness of breath, fatigue, and dizziness since.  Given that the examiner's explanation that the Veteran's full contentions were not contemplated, the Board is unable to find that the inability to opine on the etiology of the Veteran's heart disabilities has been adequately explained.

Also, although the examiner points to the absence of service records as the reason that an opinion cannot be provided, the examiner does not discuss the significance of the Veteran's decades of post-service history, does not discuss the nature of each of the Veteran's diagnoses with respect to the likelihood of the type of onset and long-term progression the Veteran contends, and does not explain what particular information believed to be contained in missing service records would, if provided, enable the examiner to provide an opinion.  For instance, it is unclear whether the examiner would have been able to provide an opinion on the matter if she were able to assume that the Veteran did experience perceivable symptoms of shortness of breath, dizziness, and fatigue as he has described during his military service in the 1940s.

Furthermore, the examiner does not make apparent the extent to which she may have considered the Veteran's testimony indicating a continuity of his experience of symptoms of shortness of breath, dizziness, and fatigue since his service. The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as in-service onset and a continuity of symptomatology of purported cardiac symptoms (shortness of breath, dizziness, and fatigue) following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, the January 2013 VA fee-basis examination report is inadequate for rating purposes, and further medical guidance must be sought on remand.  .

The Board observes that the Veteran is not competent to establish a medical diagnosis of atrial fibrillation during service, but is competent to report his recollections of lay perceivable symptoms.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Obtaining a new medical opinion in this case shall also provide the opportunity to develop a medical opinion concerning whether the lay perceivable symptoms the Veteran describes from his service, if accepted as factual, with consideration of his complete lifetime medical history, make it at least as likely as not that any of his current heart disabilities actually had its onset during his military service.

Neck, Back, and Left Shoulder Disabilities

The Veteran contends that he has disabilities of his neck, back, and left shoulder resulting from injuries sustained in combat during World War II.  The Veteran has testified that he recalls suffering pertinent injuries to his neck, back, and left shoulder in one or more incidents (including in some statements suggested to have occurred perhaps in the Battle of the Bulge) including a fall he suffered associated with a severe explosion and artillery fire during combat (including as reported to a VA fee-basis examiner and documented in a June 2012 report).

There are no available STRs documenting any claimed injury during his military service.  There is essentially no pertinent post-service evidence for several decades following the Veteran's service.

The RO initially sought to provide the Veteran with a VA examination on these claims with June 2012 and January 2013 VA fee-basis examinations (by the same examiner).  However, the RO determined (including as discussed in the March 2014 statement of the case) that the June 2012 and January 2013 VA fee-basis examination reports were inadequate to resolve these claims because the reports essentially indicated that the Veteran had current diagnoses for each claimed disability but that the examiner was unable to determine whether the claimed injuries occurred during service due to the absence of service records.  In the June 2012 report, the examiner noted that "there are no military medical records to support his claim," and "[f]rom that standpoint I am unable to state[]" that the Veteran's back and left shoulder disabilities were "incurred in or [] caused by combat service when a bomb blew up and he was under heavy artillery fire while service in WWII."  In the January 2013 report, the same examiner stated: "Based on the information collected the veteran suffers from a number of cervical issues however due to a lack of service records I am unable to determine if his cervical conditions are due to WWII combat injuries."

The RO determined that the occurrence of the injuries the Veteran describes in connection with his combat experiences may be conceded and, thus, the June 2012 and January 2013 VA fee-basis examination reports are inadequate with respect to the neck, back, and left shoulder issues because the etiological analysis appeared to halt at an inability to confirm the occurrence of the described in-service injuries.  In brief, the Board essentially agrees that the opinions in the June 2012 and January 2013 VA fee-basis examination reports are inadequate for appellate review.

On these issues, the RO obtained a new medical opinion from a VA physician in February 2014.  Unfortunately, the Board finds that the February 2014 VA medical opinion is inadequate for appellate review of these issues.  Although it appears that the purpose of obtaining the February 2014 VA medical opinion was to ensure that adjudication of these issues was informed by a medical opinion appropriately contemplating a factual predicate including the presumed occurrence of combat injuries to the neck, back, and left shoulder in-service, the February 2014 VA medical opinion does not appear to meet this goal.  The February 2014 VA medical opinion concludes that it is less likely than not that the Veteran's neck, back, and left shoulder disabilities are related to his military service based upon a stated rationale that cites that "there are no service records to consider," that "Veteran's DD-214 does not show that he was awarded a Purple Heart for his claimed injuries," that he "could not have been involved in the battle of Omaha beach," and that "[t]here is no documentation of medical treatment for his conditions after he arrived back into a normal medical environment."

Even if this elderly Veteran may have misidentified the name of the specific battle in which a reported combat experience took place, and even if he was not awarded a Purple Heart, his testimony regarding the occurrence of injuries during those combat experiences may be presumed to be accurate so long as he is considered a combat veteran and the events in his testimony are consistent with the circumstances, conditions, or hardships of the Veteran's service.  The RO appears to have sought the February 2014 VA medical opinion specifically because the RO determined that the Veteran is entitled to this presumption and that his reports of combat injuries were consistent with the conditions and circumstances of his service in World War II (See March 2014 statement of the case (SOC)).  The fact that the February 2014 VA medical opinion appears to doubt or reject the Veteran's assertion that he suffered the described neck, back, and left shoulder injuries during World War II combat frustrates the purpose of obtaining the opinion.
Furthermore, the medical opinion does not make apparent the extent to which it may have considered the Veteran's testimony indicating a continuity of his experience of neck, back, and left shoulder symptoms since the time of his service. The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as in-service onset and a continuity of perceivable symptomatology of joint symptoms following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Accordingly, the June 2012, January 2013, and February 2014 medical opinions of record are found inadequate, and further medical guidance must be sought on remand.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that the record includes copies of the Veteran's complete available service personnel records; this should include requesting any outstanding service personnel records for the Veteran from the National Personnel Records Center (NPRC).  If the service personnel records sought have been lost, destroyed, or are otherwise unavailable, a formal finding explaining their unavailability and the completion of all procedures to obtain the records from reasonable alternative sources should be added to the record.

2.  The Veteran's claims-file should be forwarded to a physician with some experience diagnosing and treating residuals of cold injury/frostbite for review and a medical opinion regarding whether the Veteran's disabilities of the feet and lower legs may be related to reported cold exposure in or around the winter of 1944/1945.  (Note that the Veteran is of an advanced age and is reportedly terminally ill in a long-term care facility.  A new direct examination of the Veteran should only be sought if necessary (with any necessary accommodations for his health condition).  Reference may be made to the clinical findings documented in past medical evidence such as the January 2013 VA fee-basis examination report previously prepared in connection with this claim.)  The consulting provider/examiner should provide a medical opinion that responds to the following:

Assuming that the Veteran experienced a cold injury to his feet and lower legs during service in or around the winter of 1944/1945, as alleged, please opine (considering all known facts about the Veteran's medical history) whether it is at least as likely as not (a 50 % or better probability) that any of his current diagnoses of the feet or lower legs is etiologically related to his service.  Please specifically identify each such diagnosis found to be at least as likely as not related to military service.

The opinion should be accompanied by a clear, thorough, explanation of rationale.  The provider/examiner is asked to discuss all pertinent evidence of record including the available medical records, particularly (a) the September 2012 private medical report from Dr. Wilder indicating that the Veteran has neuritis or neuropathy of a nature that may be consistent with remote cold injury and presenting examination findings, (b) the January 2013 VA fee-basis examination report listing current diagnoses of osteoarthritis and osteopenia as among disabilities "pertaining" to cold injury and presenting examination findings, and (c) the Veteran's pertinent lay testimony regarding his recollections of symptom history presented in various written statements and medical evidence.

If the consulting physician is unable to provide any portion of the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

3.  The Veteran's record should also be forwarded to an internist or cardiologist for review and a medical advisory opinion regarding the etiology of his heart disability, and in particular whither it may have had its onset during his military service.  (Please note that the Veteran is of an advanced age and is reportedly terminally ill in a long-term care facility.  A new direct examination of the Veteran should only be sought if absolutely necessary (and with accommodations for his state of health).  Reference may be made to the clinical findings documented in past medical evidence such as the January 2013 VA fee-basis examination report previously prepared in connection with this claim.)  The consulting provider/examiner should provide a medical opinion that responds to the following:

Assuming that the Veteran experienced the described symptoms of shortness of breath, dizziness, and fatigue during service, as alleged, please opine (considering all known facts about the Veteran's medical history) whether it is at least as likely as not (a 50 % or better probability) that any of his current cardiac diagnosis is etiologically related to his service.  Please specifically identify each such diagnosis found to be at least as likely as not related to military service.

This medical opinion should be accompanied by a clear, thorough, explanation of rationale.  The provider/examiner is asked to discuss all pertinent evidence of record including his available medical records, particularly (a) the January 2013 VA fee-basis examination report listing a number of cardiac diagnoses and presenting examination findings, and (b) the Veteran's pertinent lay testimony regarding his recollections of symptom history presented in various written statements and medical evidence.

If the consulting physician is unable to provide any portion of the requested opinion without resorting to mere speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

4.  The Veteran's record should be forwarded to an orthopedist to ascertain the likely etiology of his neck, the back, and the left shoulder orthopedic disabilities, and in particular whether they may be related to his reported combat injuries during service in 1944-1945.  (Note that he is of an advanced age and is reportedly terminally ill in a long-term care facility.  A new examination of the Veteran should be sought only if absolutely necessary (and with any necessary accommodations).  Reference may be made to the clinical findings documented in past medical evidence such as the June 2012 and January 2013 VA fee-basis examination reports previously prepared in connection with these claims.)  The consulting provider/examiner should provide a medical opinion that responds to the following:

Assuming that the Veteran sustained combat injuries to his neck, back, and left shoulder in 1944 or 1945 associated with one or more instances of being thrown by bomb explosions and/or artillery fire, as alleged, please opine (considering all known facts about the Veteran's medical history) whether it is at least as likely as not (a 50 % or better probability) that any neck, back, and/or left shoulder disability currently diagnosed is etiologically related to his service.  Identify each diagnosis of the neck, back, and/or left shoulder found to be at least as likely as not related to military service.

This medical opinion should be accompanied by a clear, thorough, explanation of rationale.  The provider/examiner is asked to discuss all pertinent evidence of record including the available medical records, particularly (a) the June 2012 and January 2013 VA fee-basis examination reports together showing diagnoses of disabilities of the neck, the back, and the left shoulder, and presenting examination findings, (b) the February 2014 VA medical opinion opining that the Veteran's various orthopedic disabilities are likely the result of advanced age, and (c) the Veteran's pertinent lay testimony regarding his recollections of symptom history presented in various written statements and medical evidence.
If the consulting physician is unable to provide any portion of the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

5.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

